Citation Nr: 1145312	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-17 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for pseudofolliculitis barbae and assigned a noncompensable (0 percent) disability rating effective December 22, 2005.

In May 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In July 2010, this matter was remanded to the RO for additional development.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected pseudofolliculitis barbae more closely approximates the criteria for one characteristic of disfigurement manifested by an area of hyperpigmented skin on the head, face and neck which exceeds six square inches without evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips); scars 5 inches or more in length or at least 1/4 inches wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; missing underlying soft tissue missing in an area exceeding 6 sq. inches; skin indurated and inflexible in an area exceeding 6 sq. inches; or scars that are painful, unstable, or cause limitation of function. 


2.  For the entire appeal period, the service-connected pseudofolliculitis barbae involves less than 5 percent of the entire body surface and less than 5 percent of exposed areas and it is not shown to have required constant or near-constant systemic therapy, such as with corticosteroids or other immunosuppressive drugs, during a 12-month period.   


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a 10 percent rating for the service-connected pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805, 7806 (in effect prior to October 23, 2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in December 2005, prior to the initial adjudication of the claim, and in June 2006, May 2008, and September 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2006 and May 2008 letters provided this notice.  

The claims were readjudicated in the July 2008, January 2010, and September 2011 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2000 to May 2010 are associated with the claims file.  There is no identified relevant evidence to be obtained. 

The Veteran underwent VA examinations in 2006, 2007, and 2010 to obtain medical evidence as to the severity of the service-connected skin disorder.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

2. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under Diagnostic Code 7806, dermatitis or eczema, effective August 30, 2002, a 50 percent rating is assigned when there is evidence of eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

A 30 percent rating is assigned when there is evidence of eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 10 percent rating is assigned when there is evidence of eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A noncompensable rating is assigned when there is evidence of eczema which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.188, Diagnostic Code 7806. 

The provisions of Diagnostic Code 7806 indicates that the skin disorder may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 to 7805, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7800, disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.

The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

Scars which are superficial and painful on examination are rated as 10 percent disabling.  Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of affected part.  Diagnostic Code 7805.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

3.  Analysis

Initially, the Board notes the criteria for rating scars was revised, effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  

However, these amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id. 

Since the Veteran's claim was pending from 2005, before the October 2008 changes, and the VA has not received a request from the Veteran for consideration under the amended criteria, the 2008 amended criteria will not be addressed at this time.  

The Board finds that the service-connected pseudofolliculitis barbae more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7800, for one characteristic of disfigurement.  As noted above, skin disorders rated under Diagnostic Code 7806 may be rated, in the alternative under Diagnostic Code 7800, disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board finds that the evidence of record establishes that the service-connected pseudofolliculitis barbae more closely approximates a disability picture manifested by an area of hyperpigmented skin on the head, face and neck which exceeds six square inches. 

A November 2005 VA treatment record notes that the Veteran reported having chronic bumps on the back of his head and neck.  Examination revealed mild folliculitis on the posterior head, not inflamed.  A December 2005 VA dermatology consult indicates that the Veteran had a long history of follicular inflammatory lesions of the occipital and nuchal scalp and bearded area of the face.  Examination revealed papular keloidal scarring in those areas of the scalp and to a lesser extent, the beard area of the face. 

The March 2006 VA examination report indicates that the Veteran reported having constant problems with pseudofolliculitis barbae of the face and posterior scalp.  He reported having localized pain and irritation.  He denied having any secondary infections.  Examination revealed multiple follicular papules and nodules on the bearded area of the face and the occipital scalp.  

There was one small .5 centimeter by .5 centimeter inflamed keloid scar.  The scar was not hyper- or hypopigmented, and there was no tenderness, edema, or adherence to the underlying tissue.  The scar was stable and superficial.  There was no induration to the underlying tissue or limitation of motion.  The examiner indicated that the scar did not cause disfigurement, distortion, or asymmetry. 

The July 2007 VA examination report indicates that the Veteran reported constant symptoms of an itchy rash with bleeding when scratching.  The rash was on the cheeks and the back of the neck.  Examination revealed that there were 4 to 5 dry, papulosquamous, healed, darker lesions, that were 2 to 3 millimeters in size, and were located on the posterior neck.  On the face, there was some discoloration on the sides of the face.  The chin was covered with hair and the examiner was unable to see any skin lesions.  Examination further revealed follicular, healed, inflammatory lesions of the occipital and nuchal scalp and beard area of the face.  There was papular keloidal scarring of those areas and to a lesser extent, the beard area of the face.  A September 2007 addendum to the VA examination reveals that the examiner reviewed the claims folder and no changes were indicated in the July 2007 findings and assessment.   

Colored photographs were taken in connection with the July 2007 examination and were reviewed by the Board.   

A December 2008 VA dermatology treatment record indicates that examination revealed 15 flesh colored and lightly hyperpigmented, firm papules, 2 to 4 millimeters in size, on the bilateral mandible area and posterior hairline of the neck.   

An April 2010 VA dermatology treatment record indicates that examination revealed 20 flesh colored and lightly hyperpigmented firm papules, 2 to 4 millimeters in size, on the bilateral mandible area and posterior hairline of the neck.  The examiner indicated that the skin disorder affected 30 percent of the face and head. 

The October 2010 VA examination report notes that the Veteran reported that his skin disorder was constant and progressive.  He had symptoms of pruritus and burning.  He did not have any systemic symptoms.  Examination revealed a papular rash on the bilateral face and under the chin with exposed areas close to one percent affected.  There was slightly hyperpigmented healed areas in the occipital region.  Color photographs were taken at the examination.  The photographs show that the skin disorder affects the chin and beard area and the back of the head.   

In a January 2011 addendum, the examiner indicated that the claims file was reviewed and no changes were made to the examination findings.  

The Board finds that the evidence of record establishes that the service-connected pseudofolliculitis barbae more closely approximates a disability picture manifested by an area of hyperpigmented skin on the head, face and neck which exceeds six square inches.  The VA examination reports and treatment records establishes that the service-connected pseudofolliculitis barbae affects the back of the scalp, chin area and beard areas and causes hyperpigmentation in those areas.  The skin disorder has also been described as papular keloidal scarring; papules and nodules; dry, papulosquamous, healed, darker lesions; and discoloration which affects the back of the scalp and the beard area of the face.  In April 2010, the VA dermatologist indicated that the skin disorder affected 30 percent of the face and head.  

These examination findings and the color photographs show that these areas, when combined, more closely approximate 6 square inches or more.  Thus, this evidence meets the requirements of one characteristic of disfigurement and a 10 percent rating is warranted under Diagnostic Code 7800.  

The 10 percent rating is warranted under Diagnostic Code 7800 for the service-connected pseudofolliculitis barbae for the entire appeal period.  These findings were present for the entire appeal period and have essentially remained stable.   

A disability rating in excess of 10 percent is not warranted under Diagnostic Code 7800.  There are no findings of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of the face or head.  

There is no evidence of a scars 5 inches or more in length or at least 1/4 inches wide at its widest part.  The March 2006 VA examination detected a scar but the scar was .5 centimeter by .5 centimeter in size.  The scar was not hyper- or hypopigmented, and there was no tenderness, edema, or adherence to the underlying tissue.  The scar was stable and superficial.  There was no induration to the underlying tissue or limitation of motion.  The examiner indicated that the scar did not cause disfigurement, distortion, or asymmetry. 
 
There is no evidence of elevation or depression on palpation of the scar; a scar that adhered to underlying tissue; missing underlying soft tissue missing in an area exceeding 6 square inches; skin indurated and inflexible in an area exceeding 6 square inches; or scars that are painful, unstable, or cause limitation of function.

The medical evidence of record does not meet the criteria for two or three characteristics of disfigurement.  Thus, a higher rating under diagnostic Code 7800 are not met.    

A higher rating is not warranted under Diagnostic Codes 7804 or 7805.  A 10 percent rating is the highest possible rating under Diagnostic Code 7804.  Further, there is no evidence of pain on examination of the skin disorder.  

A higher rating is not warranted under Diagnostic Code 7805, limitation of function of the part affected.  There is no evidence that any scarring due to the service-connected pseudofolliculitis barbae causes any limitation of function of the part affected, which in this case, would be the head, face., and neck.   

Under Diagnostic Code 7806, a 30 percent rating is assigned when there is evidence of a skin disorder which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.   

A disability rating in excess of 10 percent is not warranted under Diagnostic Code 7806.  The medical evidence in this case, specifically the VA examinations, shows that the Veteran's skin disorder affects less than 5 percent of the entire body and less than 5 percent of the exposed areas.  

The October 2010 VA examination report indicates that the service-connected pseudofolliculitis barbae affected close to 1 percent of the exposed areas and 1 percent of the unexposed areas.  The Veteran did not have any systemic symptoms.  The report indicates that the Veteran used topical creams for treatment, not systemic treatment.  

The July 2007 VA examination report notes that the service-connected pseudofolliculitis barbae affected less than 5 percent of the exposed skin areas and less than 5 percent of the entire body.  The report indicates that the Veteran used topical creams for treatment, not systemic treatment.  

The March 2006 VA examination report notes that the service-connected pseudofolliculitis barbae affected less than 1 percent of the exposed areas.  The Veteran did not have any systemic symptoms.  The report indicates that the Veteran used topical creams for treatment, not systemic treatment.  

The VA dermatology treatment records indicate that the service-connected pseudofolliculitis barbae affected less than 3 percent of the exposed skin areas and less than 3 percent of the entire body.  

The preponderance of the medical evidence establishes that the pseudofolliculitis barbae affects less than 5 percent of the entire body or 5 percent of exposed areas.  

The evidence of record shows that the service-connected pseudofolliculitis barbae does not require constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The evidence of record shows that the service-connected pseudofolliculitis barbae requires topical cream as needed, but no systemic therapy. Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806.    

In summary, the Board finds that the service-connected pseudofolliculitis barbae more closely approximates the criteria for a 10 percent rating under Diagnostic Code 7800, for one characteristic of disfigurement, and therefore, the appeal is granted to this extent.    

The Board finds that the 10 percent rating for the service-connected pseudofolliculitis barbae should be effective throughout the entire appeal.  The evidence shows that the pseudofolliculitis barbae has been essentially stable for the entire appeal period.  Thus, a staged rating is not warranted.  See Fenderson, supra.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rates the disorder on the basis of the extent and severity of the symptoms, the amount of the body affected and the type of treatment required.   

The demonstrated manifestations are contemplated by the provisions of the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Moreover, there is no evidence of required hospitalization for the service-connected disorder or marked interference with employment.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.  





ORDER

Entitlement to a 10 percent rating for the pseudofolliculitis barbae for the entire appeal period is warranted and the appeal is granted to that extent.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


